DETAILED ACTION
Status of the Application
Claims 1-15 are pending in the instant application.  Claim 1 is currently amended.  No new claims have been added. 
This is a Final Rejection Necessitated by Amendment.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The objection to the Drawings is withdrawn in response to the Remarks filed on October 11, 2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 8 and 9 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Kim et al. (US 2017/0062783).
Regarding claim 1, Kim et al. teaches a battery module comprising: 
a cell stack provided by stacking a plurality of battery cells (Figs. 2 and 5);
a module case (coupling member 300, module side plate 202 and cover 203) accommodating the cell stack (Fig. 2);
an end plate (end plate 201) disposed on front side and rear side of the module case (Fig. 2); and
a lifting support portion (first flange 211) disposed on the end plate and having a support surface (border within handling hole 214) in surface contact with a lifting device (the protrusion within the handling hole 214) (Fig. 2), 
wherein the lifting support portion (211) is exposed externally on the battery module (Figs. 2 and 5).
Regarding claim 2, Kim et al. teaches a battery module wherein the support surface is provided as a horizontal surface (horizontal portions of handling hole 214), and a lower portion of the support surface has an open surface (the upper most horizontal portion of the support surface has an open surface as it helps to form the handling hole 214). 
Regarding claim 3, Kim et al. teaches a battery module wherein the lifting portion comprising a space portion (the circular hole within first flange 211) exposed externally on the end plate (Fig. 5).  
Regarding claim 8, Kim et al. teaches a battery module wherein the module case is configured to cover an upper surface of the end plate (Fig. 2), and 
the module case and the upper surface of the end plate are fastened to each other (para. [0060).  
Regarding claim 9, Kim et al. teaches a battery module wherein a connector (second fastening members 400) is disposed on an upper surface of the module case (Fig. 2).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2017/0062783).
Regarding claim 10, Kim et al. is silent regarding a battery module wherein a thickness of the support surface in a front-rear direction have a value of 5 mm to 8 mm, and a width of the support surface in a left-right direction has a value of 10 mm to 30 mm.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the thickness of the support surface of the battery module of Kim et al. wherein a thickness of the support surface in a front-rear direction have a value of 5 mm to 8 mm, and a width of the support surface in a left-right direction has a value of 10 mm to 30 mm when doing so provides improves the structural integrity of the end plate.  
Regarding claim 11, modified Kim et al. is silent regarding a battery module wherein the thickness of a portion in a front-rear direction, on which the lifting device contacts the support surface, has a value of 5 mm or more, and a width of the portion in a left-right direction has a value of 10 mm or more.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the thickness of a portion in a front-rear direction of modified Kim et al. wherein on which the lifting device contacts the support surface, has a value of 5 mm or more, and a width of the portion in a left-right direction has a value of 10 mm or more when doing so further improves the structural integrity of the end plate.\
Regarding claim 12, Kim et al. teaches a battery module wherein the end plate is provided with a reinforcing rib 218 formed in vertical and horizontal directions to increase rigidity (Fig. 5; para. [0010]).  Kim et al. is silent regarding a battery module wherein the end plate is provided with a reinforcing rib having a quadrangular grid shape formed in vertical and horizontal directions, to increase rigidity.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the reinforcing ribs of Kim et al. by incorporating reinforcing ribs having a quadrangular grid shape formed in vertical and horizontal directions, to increase rigidity when doing so further improves the structural integrity of the end plate.
The recitation "to increase rigidity” is functional language and imparts intended use to the structural features of the apparatus.  Therefore, while the claim language has been considered with regard to structure, the intended use language is of no patentable weight because it is directed to what it does and not directed to the structural features of the apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. v. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)).
Regarding claim 13, Kim et al. teaches a battery module wherein the end plate is provided with a reinforcing rib 218 formed in vertical and horizontal directions to increase rigidity (Fig. 5; para. [0010]).  Kim et al. is silent regarding a battery module wherein the end plate is provided with a reinforcing rib having a hexagonal grid shape formed in vertical and horizontal directions, to increase rigidity.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the reinforcing ribs of Kim et al. by incorporating reinforcing ribs having a hexagonal grid shape formed in vertical and horizontal directions, to increase rigidity when doing so further improves the structural integrity of the end plate.
The recitation "to increase rigidity” is functional language and imparts intended use to the structural features of the apparatus.  Therefore, while the claim language has been considered with regard to structure, the intended use language is of no patentable weight because it is directed to what it does and not directed to the structural features of the apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. v. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)).
Regarding claim 14, Kim et al. teaches a battery pack comprising: 
the battery module of claim 1.  Kim et al. is silent regarding a pack housing accommodating the battery module, wherein the lifting support portion is disposed to face a wall surface of the pack housing.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the battery module of Kim et al. by incorporating a pack housing accommodating the battery module, wherein the lifting support portion is disposed to face a wall surface of the pack housing when doing so increases the structural integrity of the battery pack and/or makes it easier to lift the battery pack. 
Regarding claim 15, modified Kim et al. teaches a battery pack further comprising:
a frame (coupling member 300) supporting the battery module (Fig. 1);
wherein the module case of the battery module is provided with a flange (both module side plate 202 and cover 203 have flanges that are supported by the frame/coupling member 300) supported by the frame (Fig. 2).  

Allowable Subject Matter
Claims 4-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

/CARMEN V LYLES-IRVING/Primary Examiner, Art Unit 1724